Cox, J.
— Appellee Harper and 362 other qualified petitioners instituted a proceeding under §62 of the Highway Act of 1905 (Acts' 1905 p. 550, §7711 Bums 1908, as amended in 1913 (Acts 1913 p. 914, §7711a Burns 1914), for the pavement with concrete of an existing free gravel road less than three miles in length. Such proceedings were had below as to present in this appeal the same questions as were presented and decided in the case of Bettenbrock v. Miller (No. 22,901), ante 600, 112 N. E. 771, and on the authority of the decision in that case, the judgment in this is affirmed.
Morris, C. J. — Dissents.